Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response application 16/247181 filed on 01/14/19. 

Summary of claims
	
Claims 1-4, 6-12, 14-18 and 20 are pending.

Claims 1-4, 6-12, 14-18 and 20 are rejected.








Information Disclosure Statement  

The information disclosure statement (IDS) filed on 04/30/21 and 05/28/21 have been considered (see form-1449, MPEP 609).

Drawings

The drawings filed on 01/14/19 is accepted.            

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-4, 6-12, 14-18 and 20. 

Examiner Note: The Examiner suggests the applicant to contact the examiner and work together in order to move the case to the next step.

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-12, 14-18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US Pub. 7315991).

As to claims 1, 9 and 16 the prior art teach a computer-implemented method, comprising: 

storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call (see fig 1-3 fig 13 with associated text col. 10  line 45-65); 

compiling the construct to a circuit description describing a circuit implementation, the circuit implementation comprising a first hardware pipeline configured to output (see fig 1-10 and 13 col 2 line 30-40 (FIFOs) corresponding to operands of the instructions of the assembly language program can be created, see also col. 4 line 15-30) one or more variables to a first queue and to output to second queue, one or more function parameters of the function call and a hidden parameter that identifies a third queue (see fig1-10 and 13  col. 4 line 10-40 and col. 6 lines 60 to col. 8 line 20 and background), 

a second hardware pipeline configured to receive the function parameters and the hidden parameter from the second queue (e.g,, Figs. 1-10, and 13, in particular “DoSomething” in Fig. 4 [a second hardware pipeline implementing second instructions after the condition statement]; see also col. 6 line 50-65) (Examiner notes that Applicant has not claimed any structural details of the first and second hardware pipelines, or even that they are different. According Examiner, tire portion of tire pipelined hardware configuration of Bennett that generate the input values for the “compare” constitutes a “first hardware pipeline,” as claimed, 

and a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue (see fig 1-10 and 13 along with associated text col. col. 8 lines 1 to col. 9 line 20); 

compiling the construct to output a circuit description in a hardware description language (HDI 0 (e.g., Figs. 1-10, and 13, col. 4 line 40-60, the compiler 105 can translate an HLL program 115 [construct] to a netilst 120 or other hardware description of a circuit design: col.5 line 30-40. lire netiist 120 can be a structural. HDL netlist that specifies FIFO's and logic blocks.); 

generating, based on the circuit description, asynchronous digital circuit comprising the circuit implementation (Fig. 13, in particular, step 1330 “Compile HDL netlist into bitstream and load PLD” and step 1135 “Execute design on PLD“ [generating, based on the circuit description, asynchronous digital circuit comprising the circuit implementation].).

As to claims 2, 10 and 20 the prior art teach wherein the first hardware pipeline implements statements in the program source code located before the function call (see fig 1-10 col. 4 lines 20 to col. 5 line 40 and background).

As to claims 3 and 11, the prior art teach wherein the third hardware pipeline implements statements in the program source code located after the function call (see fig 2-11 col. 8 lines 10 to col. 9 line 20).

As to claims 4, 12 and 18 the prior art teaches wherein the circuit implementation further comprises: a fourth hardware pipeline configured to output one or more second variables to a fourth queue and to output, to a fifth queue, one or more second function parameters and a second hidden parameter that identifies a sixth queue, wherein the second hardware pipeline is further configured to receive the second function parameters from the fifth queue, to perform the one or more operations using the second function parameters, to determine to store results generated by performing the one or more operations using the second function parameters in the sixth queue based on the second hidden parameter, and to store the results generated by the one or more operations performed using the second function parameters in the sixth queue (see fig 1-10 and 13 col. 8 lines 60 to col. 10 lines 30 and summary); and a fifth hardware pipeline configured to receive the variables from the fifth queue and to receive the results from the sixth queue (see fig 2-13 col. 10 lines 10 to col. 11 lines 45).

As to claim 6 the prior art teaches wherein the construct identifies the function call and the one or more function parameters (see fig 2-8 col. 4 lines 30 to col. 5 lines 40).

As to claims 7 and 14 the prior art teach wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or application-specific integrated circuit (ASIC) (see fig 1-10 col. 5 lines 25 col. 6 lines 40).

As to claims 8 and 15the prior art teach wherein a network interface card (NIC) is configured with the FPGA, gate array, or ASIC (see fig 1-8 col. 6 lines 30 to col. 7 lines 40).

As to claim 17, the prior art teach wherein the at least one computer storage medium stores further statements for generating the synchronous digital circuit from the circuit description (see 1-9 col. 10  line 15-65 and background).












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851